UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2266


In Re:   DERRICK MILLARD, SR.; TRACIE M. MILLARD,

                 Debtors.

----------------------------------

SUNTRUST BANK,

                 Movant - Appellant,

           v.

DERRICK MILLARD, SR.; TRACIE M. MILLARD,

                 Debtors – Appellees,

           and

TIMOTHY P. BRANIGAN,

                 Trustee.

----------------------------------

NATIONAL ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS,

                 Amicus Supporting Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (8:08-cv-03002-MJG; 08-17964)


Submitted:   November 18, 2010             Decided:   December 15, 2010
Before KING, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Egeli, John Russell Griffin, HARTMAN & EGELI, LLP,
Annapolis, Maryland, for Appellant.       Derrick Millard, Sr.,
Tracie M. Millard, Appellees Pro Se.     Tara A. Twomey, Carmel,
California, for Amicus Supporting Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           SunTrust appeals the district court’s order affirming

the bankruptcy court’s order granting the Debtors’ Motion to

Avoid Lien.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          SunTrust Bank v. Millard, No. 8:08-cv-03002-

MJG,   08-17964    (D.    Md.   Nov.   7,    2008   &   Sept.    28,    2009).     We

dispense    with    oral     argument       because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        3